Citation Nr: 1219093	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blood in the urine.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

4.  Entitlement to service connection for a right hand disability, claimed as degenerative joint disease. 

5.  Entitlement to service connection for a heart disability, claimed as a heart murmur. 

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1995 to March 2001. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in part, denied the Veteran's claims of entitlement to service connection for right hand degenerative joint disease, a heart murmur, blood in the urine, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, insomnia, and sleep apnea.  The November 2006 rating decision also denied claims of entitlement to service connection for migraine headaches, tinnitus, a psychiatric disability claimed as depression, bilateral lower extremity peripheral neuropathy, bilateral knee pain, asthma and human papilloma virus (HPV).  

In response to a June 2008 statement of the case (SOC), the Veteran submitted a substantive appeal in July 2008 indicated that he was appealing all issues noted in the SOC with the exception of service connection for HPV.  In a December 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD).  Subsequently, in a March 2011 rating decision, the RO granted service connection for migraine headaches, reactive airway disease, and peroneal nerve palsy of the bilateral lower extremity.  In a September 2011 rating decision, the RO granted service connection for tinnitus and depression which was combined with service-connected PTSD.  Later in an October 2011 rating decision, the RO granted service connection for bilateral chronic knee arthralgia with medial meniscus tear.  As these decisions represent a full grant of benefits sought as to these issues and the Veteran has not expressed disagreement as to the disability evaluations or effective dates assigned, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 
 
In March 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

The issues of service connection for a right hand disability, a heart disability,   insomnia, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has had a disability manifested by blood in the urine at any time during the appeal.  

2.  The preponderance of the evidence is against a finding that the Veteran has had peripheral neuropathy of the right upper extremity at any time during the appeal. 

3.  The preponderance of the evidence is against a finding that the Veteran has had peripheral neuropathy of the left upper extremity at any time during the appeal. 


CONCLUSIONS OF LAW

1.  A disability manifested by blood in the urine was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

In correspondence dated in November 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A July 2007 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in an October 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records pertaining to these claims have been secured.  The Board notes that it is remanding for additional service treatment records related to the Veteran's heart claim.  However, as discussed in detail below, the Board is denying the claims for a disability manifested by blood in the urine and peripheral neuropathy of the bilateral upper extremities on the basis that there is no current evidence of these disabilities.  Even if these disabilities were reflected in any additionally obtained service treatment records (the current service records already in the claims folder demonstrated the presence of blood in the urine), these records would have no bearing on the Board's resolutions of these claims.   There is no indication of these claimed disabilities at any time during the appeal period.  Significantly, the Veteran, himself, has denied having any blood in the urine since service, indicating that such had resolved in service.   

Specifically, as to the issue of a disability manifested by blood in the urine, the Veteran has not been afforded a VA medical examination in connection with that claim.  However, no such examination is necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As will be discussed in detail below, the record is missing critical McLendon elements (1) and (3): evidence of a current disability, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.

As to the claims for peripheral neuropathy of the bilateral upper extremities, the Veteran was provided an examination in July 2010.  Review of the report shows that the examiner reviewed the Veteran's medical history, extensively evaluated the Veteran with nerve conduction studies and EMG (electromyography), and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the medical examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran presented testimony in a videoconference hearing before the undersigned.   Therefore, the duties to notify and assist have been met.   

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

As to a disability manifested by blood in the urine, the Veteran testified that during service he found blood in his urine for which he sought medical attention and was found to have an ulcer.  He stated that he was treated with medication for the ulcer and he stopped bleeding.  As to recurrence, the Veteran indicated at his hearing that he has not had any blood since that time and that he was not being treated for an ulcer.  While he indicated that he took over-the-counter medication, he stated that he was not on a special diet and that since he was treated with medication he has not had any recurrence of the ulcer or blood in the urine.  Review of the VA and private treatment records are completely negative for any findings or complaints related to a disability manifested by blood in the urine.  

As to the claims for peripheral neuropathy of the bilateral upper extremities, the Board notes that review of the claims folder is completely negative for any findings of such.  The records show that the Veteran complained for many years of numbness in the hands.  For example, a February 2006 VA treatment record shows that the Veteran complained of numbness in the hands for 10 years.  However, the Veteran has not been shown on testing to have any corresponding disability.  Notably, the Veteran was afforded a VA examination in July 2010 to specifically determine the nature of any peripheral neuropathy of all of his extremities.  After extensive testing, including nerve conduction and EMG, the examiner found bilateral peroneal nerve palsy (for which the Veteran was later service connected), but abnormities of the bilateral upper extremities was and no diagnoses with regard to the upper extremities was given.  

Based on the evidence, the Board finds that the weight of all of the competent  evidence is against a finding that the Veteran has had a disability manifested by blood in the urine or bilateral upper extremity peripheral neuropathy at any time during the course of the appeal.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, the Veteran, himself, denied currently having any blood in the urine indicating that it had resolved during service.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, Hickson element (1) is not met, and the claims fail on this basis.  

In reaching this decision, the Board has not ignored the Veteran's lay assertions.  The Veteran, as a lay person, is competent to note what he experiences, including flat feet, pain, and discomfort.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the Board notes that the Veteran denies currently having or having since service any blood in the urine.  As to bilateral upper extremity peripheral neuropathy, the Veteran is competent to state that he has numbness and pain.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Although the Board acknowledges the Veteran's military occupational specialist as a medical specialist during service, he is nevertheless not competent to attribute his symptoms to peripheral neuropathy.  There is no indication that the Veteran's background as a medical specialist includes specialized knowledge in neuropathy.  The Board gives more weight to the findings by the VA examiner, who conducted extensive objective clinical evaluations to determine the nature of any complaints related to peripheral neuropathy, than to the Veteran's assertions which are not based on objective medical testing.  

The weight of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for blood in the urine and bilateral upper extremity peripheral neuropathy is not warranted. 


ORDER

Service connection for a disability manifested by blood in the urine is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied. 

Service connection for peripheral neuropathy of the left upper extremity is denied. 


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

With regard to the Veteran's claim for service connection for a heart disability, the Board notes that there appears to be missing service treatment records.  There is a June 2000 record from Darnall Army Community Hospital in Fort Hood, Texas showing that the Veteran's heart was evaluated.  The entry shows it is page 1 of 25; however, review of the claims folder does not contain the full report of any other pages related to that record.  Because VA is on notice that there are records that may be applicable to the Veteran's claim for service connection and because these records may be of use in deciding the claim, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Board notes that the available service treatment records show that the Veteran indicated at service enlistment that he had a heart murmur.  During service in November 1999, the Veteran presented for a routine dental treatment and due to his history of a heart murmur, he was referred for cardiac evaluation to determine whether SBE prophylaxis was required prior to dental treatment.  It was subsequently found that the Veteran had a heart murmur at birth and evaluation revealed 2/6 systolic heart murmur, and it was recommended that he should receive SBE prophylaxis.  He was seen in May 2000 for complaints for pain in his chest and reported that his extremities were constantly falling asleep.  Upon evaluation of the Veteran, atypical chest pain and murmur 2/6 sem were noted.  An echocardiogram was performed a couple of weeks later and was significant for mild tricuspid regurgitation but no other abnormalities were found.  The Veteran was seen again a few weeks later for various complaints, including atypical chest pain, chest pressure with shortness of breath, palpitations, insomnia, fatigue, and feeling tired and run down all the time.  It was noted that echo and holter tests, and lab results were all normal.  The available June 2000 record from Darnall Army Community Hospital shows that there was NSR throughout, a few episodes of sinus arrhythmia, and no significant pauses.   The Veteran testified at his March 2012 hearing that during service, his murmur, the hole in the heart, had closed and turned into atrial flutter.  Post-service treatment records show that the Veteran has had normal heart evaluations.  

The Board observes that congenital or development defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c) (2010).  VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin; as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure of function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. See VAOPGCPREC 82-90 (July 18, 1990).

With respect to diseases of a congenital nature, VA adjudicators are justified in finding that such disease preexisted service, but that in cases where the disease is first manifest in service, guidance from medical authorities may be necessary regarding the actual time of inception.  Typically in these cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards that are applicable in cases involving acquired disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).  

While post service records do not show a current heart disability, these records also do not show findings related to the Veteran's congenital heart disability which was noted during service.  Therefore, because the Veteran has not been afforded an examination to determine whether his pre-existing heart disability was aggravated in service, he must be afforded an examination to determine the nature and etiology of any current heart disability, to include whether any disability or congenital heart condition was aggravated in service.  

Additionally, the Veteran essentially contends that he has a right hand disability, claimed as degenerative joint disease, related to service.  He asserts that during service he was treated on multiple occasions for complaints related to pain and swelling in his right hand, symptoms which he has had ever since service.  He further states that because he was in the medical field not all of his treatment was always documented as he had direct access to doctors.  Review of the treatment records reflects that on the examination at service enlistment, fracture of the fifth metacarpal at age 20 was noted.  While the Veteran testified at his March 2012 hearing that he has been diagnosed with degenerative joint disease of the right hand, review of the current record does not show a current diagnosis for any right hand disability, to specifically include degenerative joint disease.  The Board notes that the Veteran is competent and credible with regard to his assertions as to his symptoms during and after service, as well as being told of a diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran's Form DD 214 confirms that he was medical specialist in service, which gives further weight to his assertions.  Therefore, on remand, the Veteran should be provided a VA examination to determine the nature and etiology of any current right hand disability, taking into account all the pertinent evidence including the Veteran's lay statements as to continuity of symptoms since service.   

As to the claims for service connection for insomnia and sleep apnea, the Veteran and his representative indicated at the March 2012 hearing that the Veteran was in the process of being scheduled for a sleep study through the RO.  Review of the records shows that such records have not yet been associated with the claims folder.  On remand, all outstanding treatment records, specifically pertaining to any sleep study, must be obtained.  38 C.F.R. § 3.159 (c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Board also notes that the service records show that the Veteran had sleep problems.  In August 1999, the Veteran complained of irregular sleep patterns and an assessment of insomnia related to probable depression was noted.  Additionally, a Development Counseling Form dated in September 2000 noted that the Veteran had been removed from the training room because he was often found sleeping or playing computer games while on duty.  Post-service treatment records currently of record show that the Veteran has complained of sleep impairment.  In particular, an April 2009 VA treatment record reflects that the Veteran was suspected to having sleep apnea during service as he was noted to snore loudly during service, and he had a long history of insomnia.  The Veteran also testified that he has had insomnia continuously since he returned from Bosnia, where he was exposed to traumatic events.  He also indicated that he has been told that the medications he takes for depression and anxiety caused his insomnia.  On remand, the Veteran must be afforded an examination to determine the nature and etiology of any current sleep disorder, to include a determination as to whether any sleep impairment is related to or a symptom of any service-connected psychiatric disorder.  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), or other appropriate authority, and request that a search be conducted for all service treatment records (including copies) pertaining to the Veteran during his period of service, to specifically include the June 2000 records from the Darnall Army Community Hospital in Fort Hood, Texas.  All avenues of development must be exhausted.  The results of such request, whether successful or unsuccessful, should be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Obtain all outstanding VA treatment records and associate them with the claims folder.  All efforts to obtain additional evidence, including positive and negative responses, must be documented in the claims folder. 

3.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current heart disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnosis of any current heart condition, to include murmurs.  For each condition identified, the examiner should answer the following inquiries:  

(a) Is the condition a defect or disease as those terms are defined in the General Counsel opinion set forth above? 

(b)  For any heart disability or disease identified, did the condition clearly and mistakably exist prior to the Veteran's active military service?
 
(c) For any current heart condition that preexisted active military service, does the record reflect that the disability DID NOT undergo an increase in service duty active military service?

(d) Was a current heart disease or disability initially manifested during the Veteran's active military service?

If so, were the manifestations of the disability in service either representative of (1) aggravation of a congenital heart disability or (2) evidence of the natural progress of the disease?

(e) For any current heart disease that was initially manifested after the Veteran's active service, is there it at least as likely as not (i.e. probability of 50 percent or greater) that the disability is etiologically related to the Veteran's active military service? 

The examiner should provide a rationale for all opinions rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current right hand disability.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must provide a diagnosis of any current right hand disability.  The examiner must address the following inquiries:

(a) Did any current right hand disability clearly and unmistakably exist prior to the Veteran's active military service (to include whether such current disability is related to the fracture of the fifth metacarpal at age 20 noted upon service entry).

(b) For each right hand disability that existed prior to service, indicate whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service);

(c) For any right hand disability that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to the Veteran's military service, to include his competent and credible assertions of hand swelling and pain ever since service.  

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the evidence regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found to be inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current sleep disorders, to specifically include insomnia and sleep apnea.  The claims file, a copy of this Remand, and all updated VA treatment records obtained as a result of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnosis of all current sleep disorders and determine if it (they) is (are) separate and distinct from the service-connected psychiatric disorder.  

For each disorder identified, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's military service.  

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms as reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  Thereafter, after ensuring that the VA examination reports have been rendered in compliance with the directives outlined herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


